          Case 2:19-cv-00298-BSJ Document 51 Filed 12/11/19 Page 1 of 5




Karra J. Porter
Christensen & Jensen
257 East 200 South, Suite 1100
Salt Lake City, UT 84111
(801) 323-5000
karra.porter@chrisjen.com

Thomas M. Hefferon
Goodwin Procter LLP
1900 N Street, NW
Washington, DC 20036
(202) 346-4000
thefferon@goodwinlaw.com
(additional counsel listed on signature page)

Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 BUREAU OF CONSUMER FINANCIAL
 PROTECTION,

                   Plaintiff,                   Case No. 2:19-CV-00298-BSJ

            v.

 PROGREXION MARKETING, INC.; PGX
 HOLDINGS, INC.; PROGREXION
 TELESERVICES, INC.; EFOLKS, LLC;
 CREDITREPAIR.COM, INC.; and JOHN C.
 HEATH, ATTORNEY AT LAW, PLLC,
 D/B/A/ LEXINGTON LAW,

                    Defendants.

          PROGREXION MARKETING, INC., PGX HOLDINGS, INC.,
          PROGREXION TELESERVICES, INC., EFOLKS, LLC, AND
     CREDITREPAIR.COM’S OPPOSITION TO PLAINTIFF’S SHORT FORM
  DISCOVERY MOTION CONCERNING PGX HOLDINGS, INC.’S RESPONSES TO
         PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
           Case 2:19-cv-00298-BSJ Document 51 Filed 12/11/19 Page 2 of 5




        Defendants1 have not improperly withheld discovery. Plaintiff’s Motion should therefore

be denied.

        First, Defendants agree that discovery is not stayed. We have responded to Plaintiff’s

fifty-four document requests, met and conferred for over six hours, and produced over 5700

pages of documents. Productions are ongoing. This is in addition to over one million pages

produced during Plaintiff’s five-year pre-suit investigation. Plaintiff’s assertion about a “stay”

mischaracterizes Defendants’ initial prioritization of discovery related to Count I, given the focus

of the Motion to Dismiss on Counts II-V. FRCivP 1. That resource prioritization is reasonable,

and Plaintiff offers no argument to the contrary.

        Second, Plaintiff demands documents about a vast array of topics going back to July 21,

2011—the Bureau’s founding—a demand the instant motion revises to 2012 without

explanation. Defendants have reasonably refused such disproportionate discovery and limited

their productions to responsive documents going back to 2016 because the Complaint alleges no

actionable pre-2016 conduct and provides no notice that Plaintiff seeks to recover for such

conduct. Relevance is determined by a party’s allegations, not its founding date. For pre-2016

allegations, the Motion (at 3) could identify only three paragraphs that assert unsupported

generalizations about “HSP1.” Those paragraphs do not describe bad acts by hotswaps prior to

2016 or—critically—Defendants’ knowledge of those acts. Thomas v. Mitsubishi Motors Corp.,

No. 2:12-cv-1215-DB-PMW, 2014 WL 280495, at *1-3 (D. Utah Jan. 24, 2014) (narrowing

discovery requests with “unlimited” or “too large” timeframes).


1
  Motion footnote 1 is incorrect. Plaintiff refused to comply with Rule 34 by serving discovery on each Progrexion
Defendant and refused any compromise. The Progrexion Defendants thus responded to the requests as if addressed
to each Progrexion Defendant to avoid a needless dispute. Dkt. No. 50-6 at 3; Dkt. No. 50-4.
                                                         1
          Case 2:19-cv-00298-BSJ Document 51 Filed 12/11/19 Page 3 of 5




       Third, Defendants have reasonably refused Plaintiff’s demand for discovery about nearly

300 hotswaps because the Complaint only ascribes actions to one hotswap: HSP1. Seeking

voluminous discovery regarding hundreds of other hotswaps is irrelevant, overly burdensome

and disproportionate to the needs of this case. E.g., United States v. Medtronic, Inc., No. 95-

1236-MLB, 2000 WL 1478476, at *2-3 (D. Kan. July 13, 2000). Plaintiff’s arbitrary decision to

limit some, but not all, requests to ten “sample” hotswaps does not cure the Complaint’s failure

to attribute relevant acts to anyone but HSP1.

       Fourth, Plaintiff demands every communication with hundreds of hotswaps about

advertisements on Craigslist, Facebook, and “fake news sites.” Yet the Complaint nowhere

alleges the use of a “fake news site,” or the use of Facebook or Craigslist to deceptively advertise

the Defendants’ products or services (as opposed to the unremarkable fact that some hotswaps

advertised on those sites). During the meet and confers, Plaintiff was unable to identify a single

“fake news site” relevant to the case. This confirms that Plaintiff’s demand is simply a “vague

hope that something will turn up” and an improper fishing expedition. Medtronic, 2000 WL

1478476, at *3 (citation omitted); McGee v. Hayes, 43 F. App’x 214, 216-17 (10th Cir. 2002).




                                                 2
        Case 2:19-cv-00298-BSJ Document 51 Filed 12/11/19 Page 4 of 5




Dated: December 11, 2019           Respectfully submitted,



                                   /s/ Karra J. Porter
                                   Karra J. Porter
                                   Christensen & Jensen
                                   257 East 200 South, Suite 1100
                                   Salt Lake City, UT 84111
                                   (801) 323-5000
                                   karra.porter@chrisjen.com

                                   Thomas M. Hefferon*
                                   W. Kyle Tayman*
                                   Goodwin Procter LLP
                                   1900 N Street, NW
                                   Washington, DC 20036
                                   (202) 346-4000
                                   thefferon@goodwinlaw.com
                                   ktayman@goodwinlaw.com

                                   William J. Harrington*
                                   Goodwin Procter LLP
                                   620 Eighth Avenue
                                   New York, NY 10018
                                   (212) 459-7140
                                   wharrington@goodwinlaw.com

                                   Attorneys for Defendants
                                   (*admitted pro hac vice)




                                      3
          Case 2:19-cv-00298-BSJ Document 51 Filed 12/11/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, I caused a true and correct copy of the forego-

ing to be served upon counsel of record as of this date by electronic filing.



                                              /s/ Karra J. Porter
                                              Karra J. Porter




                                                 4
